DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/15/2022.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 1 and 3 are necessitated by applicant’s amendments.
Claims 1-21 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler et al. (U.S. Patent No. 7,727,366), hereinafter Keigler ‘366, in view of Keigler (U.S. Patent No. 6,540,899), hereinafter Keigler ‘899, Hanson et al. (U.S. 2006/0226000), hereinafter Hanson, and He et al. (U.S. 2013/0062197), hereinafter He.
Regarding claim 1, Keigler ‘366 teaches a workpiece holding jig (see e.g. Fig. 2, workpiece holder 18 holding workpiece 30; Col. 7, lines 4-5) for holding a workpiece having a plate shape (see e.g. Col. 5, lines 49-51), the workpiece being an object to be electroplated (see e.g. Col. 5, lines 40-42, and Col. 6, lines 3-7), comprising a back panel (see e.g. Fig. 2, body 38), and a frame body (see e.g. Fig. 2, ring 42), wherein the workpiece is held between the back panel and the frame body (see e.g. Col. 7, lines 18-19), the frame body is configured to be attached to the back panel to hold a peripheral portion of the workpiece between the frame body and the back panel (see e.g. Col. 7, lines 19-21), the frame body includes a main body having an annular shape (see e.g. Fig. 2, ring 42), a contact member which comes into electrical contact with the peripheral portion of the workpiece (see e.g. Col. 9, lines 12-16), and a seal member provided continuously in an annular direction of the main body and located on an inner side of the main body relative to the contact member (see e.g. Fig. 6, inner sealing surface 102; Col. 9, lines 10-12), the frame body is adapted to form a sealed space enclosed by the peripheral portion of the workpiece and surfaces of the back panel, the main body, and the seal member in a state where the seal member and the contact member are in contact with the peripheral portion of the workpiece (see e.g. Figs. 4 and 23, sealed space formed by the inner and outer sealing surfaces of ring 42 over groove 54 in body 38, the ring 42 and at least a portion of the workpiece 30 being disposed over the groove; Col. 9, lines 3-12, and Col. 19, lines 54-58).
Keigler ‘366 does not explicitly teach a conductive member provided continuously in an annular direction of the main body and the contact member being provided along the conductive member, the contact member being electrically connected to the conductive member, and the contact member being fixed to the conductive member by bolts from the back panel side in the frame body. Keigler ‘366 does however teach that the main body (“ring”) can be the sealing ring assembly described by Keigler ‘899 (see e.g. Col. 7, lines 35-37).
Keigler ‘899 teaches an apparatus for fluid sealing and electrical contacting of a workpiece during electrodeposition (see e.g. Abstract), comprising a sealing ring assembly (see e.g. Figs. 1 and 2, sealing ring assembly 10) which includes a conductive member provided all around the sealing ring (see e.g. Fig. 2, titanium or steel support plate 32; Col. 5, lines 5-6), upon which a contact member is provided (see e.g. Fig. 2, contact plate 30 which includes contact tips 26 to provide electrical contact to the workpiece; Col. 5, lines 39-44). The conductive member is taught as thicker than the contact ring (see e.g. Fig. 2 and 3, Col. 5, lines 1-7), and also taught as extending wider (see e.g. Fig. 4), and the contact member is fixed to the conductive member by means such as bolting (see e.g. Col. 5, lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body ring taught by Keigler ‘366 to be the sealing ring assembly taught by Keigler ‘899 as one of the suitable explicitly stated embodiments of the ring taught by Keigler ‘366.
Keigler ‘366 in view of Keigler ‘899 does not explicitly teach the bolting of the contact member to the conductive member being from the back panel side. However, the bolting of the contact member and conductive member must come from one of the two sides of the stacked assembly of the two (see e.g. Keigler ‘899 Figs. 2-3, support plate 32 and contact plate 30 shown on top of one another, the support representing the frame side and the contact plate representing the back panel side).
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
Furthermore, Hanson teaches a workpiece holder (see e.g. Fig. 2, workpiece holder 100; Paragraph 0042, lines 1-3) comprising a contact ring and conductive coupling member carrying the contact ring which are fixed together by bolts passed through the contact ring into the coupling member (see e.g. Fig. 3, contact ring 140 and coupling member 120 attached by bolts 126 which pass through the contact ring into bosses 124 of the coupling member; Paragraph 0044, lines 2-10).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact member and conductive member of Keigler ‘366 in view of Keigler ‘899 to be bolted from the contact member side, i.e. the back panel side, in the frame body as one of the two configurations to fix the two together and as taught by Hanson as a suitable arrangement for bolting together a contact member and conductive member in a substrate holder.
Keigler ‘366 in view of Keigler ‘899 and Hanson does not explicitly teach the conductive member being electrically connected to the contact member and the wide and thick form of the conductive member allowing it to exhibit an approximately uniform resistance value at any point all over the conductive member.
He teaches a wafer holding assembly for electroplating (see e.g. Abstract), which comprises a conductive bus bar (see e.g. Fig. 3B, distribution bus bar 214) which is connected to a contact member (see e.g. Fig. 3B, contact member 208), where the bus bar is substantially thick to allow for more uniform current distribution by minimizing voltage drop between the point where the bus bar contacts a power connector and any point where current exits through the contact member and into the wafer (see e.g. Paragraph 0051, lines 8-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wide and thick conductive member taught by Keigler ‘366 in view of Keigler ‘899 to be electrically connected to the contact member as taught by He in order to provide uniform current distribution through the contact member to the wafer.
Regarding claim 2, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches the back panel including a liquid inlet through which a liquid is injected into the sealed space (see e.g. Keigler ‘366 Figs. 5 and 23, port 86 which can connect to channel 368 to sealed groove 54 in the body 38; Col. 19, line 60-Col. 20, line 2).
Regarding claim 6, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches an electroplating apparatus including the workpiece holding jig according to claim 1 (see e.g. Keigler ‘366 Fig. 10, “fluid processing” apparatus with a module 22 which includes the workpiece holder 18; Col. 11, lines 57-58 and 62-63), the electroplating apparatus being configured to hold the workpiece with the workpiece holding jig and electroplate the workpiece thus held (see e.g. Keigler ‘366 Col. 6, lines 3-7), comprising a plating bath configured to hold a plating solution and electroplate the workpiece (see e.g. Keigler ‘366 Fig. 10, housing 200; Col. 11, lines 59-61), and a transfer mechanism configured to load and unload the workpiece holding jig the workpiece into and from the plating bath (see e.g. Keigler ‘366 Fig. 1, transport system 26; Col. 5, lines 44-46), wherein the sealed space in the workpiece holding jig is filled with a liquid that contains no metal salt (“clean” fluid that will not contaminate the workpiece is introduced to the sealed periphery, see e.g. Keigler ‘366 Col. 19, lines 22-28).
Regarding claim 8, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches the transfer mechanism including a vertical transfer mechanism configured to load and unload the workpiece holding jig into and from the plating bath in a vertical direction (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51).
Regarding claim 9, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches a plurality of the plating baths being arranged side by side in a horizontal direction (see e.g. Keigler ‘366 Fig. 1, multiple modules 22; Col. 5, lines 40-42), and the vertical transfer mechanism being connected to a first conveying mechanism to convey the workpiece holding jig to a loading and unloading position with respect to each of the plating baths (see e.g. Keigler ‘366 Col. 5, lines 44-46).
Regarding claims 10 and 16, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches the main body of the frame body having a rectangular shape (see e.g. Keigler ‘366  Col. 7, lines 27-29), the transfer mechanism being adapted to load and unload the workpiece holding jig holding the workpiece in an upright position into and from the plating bath (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51), the workpiece holding jig including a right guide bar extending along a right side of the main body and a left guide bar extending along a left side of the main body (see e.g. Keigler ‘366 Fig. 5, guide strip 82 and similar guide strip on opposite side of holder 18’”; Col. 7, lines 14-17, and Col. 8, lines 55-56), and the plating bath including a right guide rail configured to guide the right guide bar and a left guide rail configured to guide the left guide bar (“guide grooves”, see e.g. Keigler ‘366 Col. 12, lines 9-13).
Regarding claim 20, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches the back panel including an air vent for venting air in the sealed space (see e.g. Keigler ‘366 Fig. 23, vent 372 in body 38 which relieves any pressure in recess 50; Col. 19, lines 60-61, and Col. 20, lines 3-5).
Claims 3, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Miyamoto et al. (U.S. 2018/0155847), hereinafter Miyamoto. 
Regarding claim 3, Keigler ‘366 teaches a workpiece holding jig (see e.g. Fig. 2, workpiece holder 18 holding workpiece 30, Col. 7, lines 4-5) for holding a workpiece having a plate shape (see e.g. Col. 5, lines 49-51), the workpiece being an object to be electroplated (see e.g. Col. 5, lines 40-42, and Col. 6, lines 3-7), comprising a back panel (see e.g. Fig. 2, body 38), and a frame body (see e.g. Fig. 2, ring 42), wherein the workpiece is held between the back panel and the frame body (see e.g. Col. 7, lines 18-19), the frame body is configured to be attached to the back panel to hold a peripheral portion of the workpiece between the frame body and the back panel (see e.g. Col. 7, lines 19-21), the frame body includes a main body having an annular shape (see e.g. Fig. 2, ring 42), a contact member which comes into electrical contact with the peripheral portion of the workpiece (see e.g. Col. 9, lines 12-16), and a seal member provided continuously in an annular direction of the main body and located on an inner side of the main body relative to the contact member (see e.g. Fig. 6, inner sealing surface 102; Col. 9, lines 10-12), the frame body is adapted to form a sealed space that accommodates the peripheral portion of the workpiece and the contact member in a state where the seal member and the contact member are in contact with the peripheral portion of the workpiece (see e.g. Figs. 4 and 23, sealed space formed by the inner and outer sealing surfaces of ring 42 over groove 54 in body 38, the ring 42 and at least a portion of the workpiece 30 being disposed over the groove; Col. 9, lines 3-12, and Col. 19, lines 54-58).
Keigler ‘366 does not teach a wire being provided continuously in an annular direction of the main body, the contact member being provided along the wire, and the contact member being fixed to the wire by bolts from the back panel side of the frame body. Keigler ‘366 does however teach an electrical contact on the back panel for communicating electrical current to the workpiece (see e.g. Col. 8, lines 62-64), whereas the contact member on the main body includes contact terminals which directly contact the peripheral portion of the workpiece (see e.g. Col. 9, lines 12-16).
Miyamoto teaches a substrate holder (see e.g. Abstract) comprising a front frame body and a back panel (see e.g. Figs. 2A-2C, substrate holder 1 comprising front plate 300 and back plate 400; Paragraph 0080, lines 1-2), wherein a wire is provided continuously in an annular direction of back surface of the main body of the frame body to provide electrical connection electrical contacts which contact the wafer (see e.g. Fig. 17 and 21C, cables L1-L18, or generally cables L, supply external power to contacts 370 on back surface of front plate body 310; Paragraph 0115, line 1-2, Paragraph 0116, and Paragraph 0132, lines 14-19), the contacts being fixed to the wire by bolts from the back panel side in the frame body (see e.g. Fig. 21C, cable L, shown as L1, is fixed to the contact 370 by bolts or screws 511 from the back side of front plate body 310; Paragraph 0132, lines 7-14, and Paragraph 0147). This arrangement provides a simple configuration for establishing an electrical connection to the contacts and suppresses an increase in the size of the substrate holder (see e.g. Paragraph 0146, lines 1-6 and 13-17).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Keigler ‘366 to comprise a wire provided all around the ring with the contact member provided along the wire and bolted to the wire from the back panel side in the ring as taught by Miyamoto as a suitable simple configuration for establishing electrical connection to the contacts which also suppresses increases in the size of the substrate holder.
Regarding claim 18, Keigler ‘366 in view of Miyamoto teaches an electroplating apparatus including the workpiece holding jig according to claim 3 (see e.g. Keigler ‘366 Fig. 10, “fluid processing” apparatus with a module 22 which includes the workpiece holder 18; Col. 11, lines 57-58 and 62-63), the electroplating apparatus being configured to hold the workpiece with the workpiece holding jig and electroplate the workpiece thus held (see e.g. Keigler ‘366 Col. 6, lines 3-7), comprising a plating bath configured to hold a plating solution and electroplate the workpiece (see e.g. Keigler ‘366 Fig. 10, housing 200; Col. 11, lines 59-61), and a transfer mechanism configured to load and unload the workpiece holding jig the workpiece into and from the plating bath (see e.g. Keigler ‘366 Fig. 1, transport system 26; Col. 5, lines 44-46), wherein the sealed space in the workpiece holding jig is filled with a liquid that contains no metal salt (“clean” fluid that will not contaminate the workpiece is introduced to the sealed periphery, see e.g. Keigler ‘366 Col. 19, lines 22-28).
Regarding claim 21, Keigler ‘366 in view of Miyamoto teaches the back panel including an air vent for venting air in the sealed space (see e.g. Keigler ‘366 Fig. 23, vent 372 in body 38 which relieves any pressure in recess 50; Col. 19, lines 60-61, and Col. 20, lines 3-5).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Keigler ‘899, Hanson and He, as applied to claim 1 above, further in view of Saito et al. (U.S. 2005/0274604), hereinafter Saito.
Regarding claim 4, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches the contact member being a comb shaped member (see e.g. Keigler ‘899 Fig. 4) including a plurality of contact terminals (see e.g. Keigler ‘899 Fig. 4), the contact terminals being arranged side by side and configured to come into electrical contact with the peripheral portion of the workpiece (see e.g. Keigler ‘899 Fig. 2, electrical contact tips 26, Col. 5, lines 39-44; and Keigler ‘366 Fig. 6, exposed terminals of contacting flexure fingers are attached along the inner sealing surface 102 which forms a barrier along the perimeter of the workpiece, Col. 9, lines 10-16).
Keigler ‘366 in view of Keigler ‘899, Hanson and He does not explicitly teach the contact terminals having a leaf spring shape.
Saito teaches a substrate holder for a plating apparatus (see e.g. Abstract), comprising a contact ring with a comb-shaped contact member with a plurality of contact strips that contact a peripheral portion of the substrate (see e.g. Figs. 2 and 5A, feeding ring 19 with feeding contact 15 with contact strips 15a; Paragraph 0015, lines 1-5), the contact strips being arranged side by side and having a leaf spring shape (see e.g. Figs. 5A and 5B). This shape arrangement for the contact member and contact strips provides uniform pressure contact as well as current distribution along the contacted peripheral portion of the substrate to allow for uniform plating (see e.g. Paragraph 0015, line 4-Paragraph 0016, and Paragraphs 0035-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact member taught by Keigler ‘366 in view of Keigler ‘899, Hanson and He to have the comb-shape with leaf spring-shaped contact terminals as taught by Saito in order to perform uniform plating by providing uniform pressure and electrical contact to the peripheral portion of the substrate.
Regarding claim 5, Keigler ‘366 in view of Keigler ‘899, Hanson, He and Saito teaches the main body of the frame body having a rectangular shape (see e.g. Keigler ‘366 Col. 7, lines 27-29; Keigler ‘899 Col. 4, lines 49-51), and the comb-shaped contact member being provided continuously or separately on each side of the main body (see e.g. Saito Figs. 5A and 10; Keigler ‘899 Fig. 4).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Keigler ‘899, Hanson and He, as applied to claim 6 above, further in view of Mizohata et al. (U.S. Patent No. 7,169,269), hereinafter Mizohata.
Regarding claim 7, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches all the elements of the invention of claim 6 as stated above. Keigler ‘366 in view of Keigler ‘899, Hanson and He does not specifically teach the liquid being tap water, natural water, or pure water, and the pure water being deionized water, distilled water, purified water, or RO water. Keigler ‘366 in view of Keigler ‘899, Hanson and He does however teach the liquid being a “clean” fluid that won’t contaminate the workpiece (see e.g. Keigler ‘366 Col. 19, lines 22-23).
Mizohata teaches a plating apparatus including a substrate holding mechanism (see e.g. Abstract), comprising a channel that introduces a “cathode cleaning liquid” to a sealed peripheral portion of the substrate (see e.g. Fig. 12, fluid traveling through channel 81d to cathode 83 sealed from plating liquid by sealing surface 80s; Col. 37, lines 50-65). This liquid can be deionized water so that any amount of plating liquid leaking through the seal would cause a drastic increase in conductivity that can be detected by a downstream conductivity meter (see e.g. Col. 49, lines 3-14), allowing prevention of continued process operation when the cathode is contaminated by the plating liquid (see e.g. Col. 49, lines 15-21). Keigler ‘366 teaches a desire to test the barrier of the fluid seal (see e.g. Keigler ‘366 Col. 10, lines 31-34) and also teaches a vent that serves as an outlet for the liquid introduced to the sealed portion (see e.g. Keigler ‘366 Col. 20, lines 40-43), and therefore could similarly place a conductivity meter to analyze liquid coming from this outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating apparatus taught by Keigler ‘366 in view of Keigler ‘899, Hanson and He to use deionized water as the liquid introduced to the sealed space as taught by Mizohata as it meets the requirement of being a “clean” fluid desired by Keigler ‘366 and can allow for detection of any amount of leakage of the plating liquid by, for instance, a downstream conductivity meter.
Claims 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Keigler ‘899, Hanson and He, as applied to claim 6 above, further in view of Sudo (JP 2002327296, citation based on translation).
Regarding claim 11, Keigler ‘366 in view of Keigler ‘899, Hanson and He teaches all the elements of the invention of claim 6 as stated above. Keigler ‘366 in view of Keigler ‘899, Hanson and He does not teach an ebb and flow bath being disposed adjacent to the plating bath. Keigler ‘366 does however teach that the processing modules can be used for different processes requiring “fluid flow and/or electric field control and use” (see e.g. Keigler ‘366 Col. 6, lines 3-10).
Sudo teaches a plating apparatus (see e.g. Title and Paragraph 0001) which comprises a treatment bath which is preceded and followed by tanks which fill and empty with the plating solution, i.e. ebb and flow portions, (see e.g. Fig. 2, treatment liquid transfers from the treatment tank shown at the center into the entrance and exit “path boxes” via communication pipes 11 and empties from the path boxes via drains 5 and 8; Paragraph 0013, lines 4-8). These gated off sections prevent disruption of the workpiece due to a large flow of the plating liquid when entering or leaving the treatment bath in a horizontal direction (see e.g. Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Keigler ‘366 in view of Keigler ‘899, Hanson and He to comprise the filling and emptying, i.e. ebb and flow, tanks taught by Sudo in order to prevent the workpiece from being disrupted by a large amount of liquid outflow upon entering and leaving the plating treatment bath in a horizontal direction. 
Sudo further teaches a horizontal transfer mechanism (see e.g. Fig. 2, transfer machine 3) configured to load and unload the workpiece into and out of the treatment bath and the ebb and flow baths in a horizontal direction (see e.g. Figs. 1 and 2, workpieces 15 loaded on the right side and unloaded on the left side of the tank and path boxes via gates 16, as shown below).This horizontal transfer mechanism allows for the workpiece to be moved between the baths without having to be lifted up out of the baths (see e.g. Fig.2, continuous horizontal transfer of the workpieces between the treatment bath and the path boxes, indicated by movement arrows as shown below; Paragraph 0006, lines 1-2, and Paragraph 0008), which can cause oxidation on the treated surface due to exposure to air (see e.g. Paragraph 0002, lines 2-3).

    PNG
    media_image1.png
    325
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    598
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Keigler ‘366 in view of Keigler ‘899, Hanson, He and Sudo to further comprise the horizontal transfer mechanism taught by Sudo in order to prevent oxidation of the workpiece due to exposure to air when it is lifted up and down.
Regarding claim 12, Keigler ‘366 in view of Keigler ‘899, Hanson, He and Sudo teaches a plurality of the plating baths and a plurality of the ebb and flow baths being arranged side by side in the horizontal direction (see e.g. Keigler ‘366 Col. 5, lines 41-43, and Col. 6, lines 43-46, the modules can form a “dual wafer processing system” with adjacent frameworks of the transport system and process modules), wherein the horizontal transfer mechanism is connected to a second conveying mechanism configured to convey the workpiece holding jig into a loading and unloading position with respect to each of the plating baths (see e.g. Keigler ‘366 Col. 5, lines 44-46).
Regarding claims 13 and 17, Keigler ‘366 in view of Keigler ‘899, Hanson, He and Sudo teaches the main body of the frame body having a rectangular shape (see e.g. Keigler ‘366 Col. 7, lines 27-29), the transfer mechanism being adapted to load and unload the workpiece holding jig holding the workpiece in an upright position into and from the plating bath (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51).
Keigler ‘366 in view of Keigler ‘899, Hanson, He and Sudo, as applied to claim 11, does not explicitly teach the workpiece holding jig including an upper guide bar extending along an upper side of the main body and a lower guide bar extending along a lower side of the main body, and the plating bath and the ebb and flow bath each including an upper guide rail configured to guide the upper guide bar and a lower guide rail configured to guide the lower guide bar. 
Keigler ‘366 does however teach guide strips being provided along on one or more of the edges of the workpiece holder to align the workpiece (see e.g. Keigler ‘366 Col. 7, lines 14-17), the guide strips being configured to insert into guide grooves on two opposing sides of the processing bath (see e.g. Keigler ‘366 Col. 12, lines 9-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the workpiece holding jig taught by Keigler ‘366 in view of Keigler ‘899, Hanson, He and Sudo to comprise upper and lower guide strips to meet upper and lower guide grooves of the baths in order to align the workpiece during horizontal transfer through the baths. 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Miyamoto, as applied to claim 3 above, further in view of Saito.
Regarding claim 14, Keigler ‘366 in view of Miyamoto teaches all the elements of the invention of claim 3 as stated above. Keigler ‘366 in view of Miyamoto further teaches the contact member including a plurality of contact terminals, the contact terminals being configured to come into electrical contact with the peripheral portion of the workpiece (see e.g. Keigler ‘366 Fig. 6, exposed terminals of contacting flexure fingers are attached along the inner sealing surface 102 which forms a barrier along the perimeter of the workpiece, Col. 9, lines 10-16).
Keigler ‘366 in view of Miyamoto does not teach the contact member being comb-shaped and the contact terminals having a leaf spring shape.
Saito teaches a substrate holder for a plating apparatus (see e.g. Abstract), comprising a contact ring with a comb-shaped contact member with a plurality of contact strips that contact a peripheral portion of the substrate (see e.g. Figs. 2 and 5A, feeding ring 19 with feeding contact 15 with contact strips 15a; Paragraph 0015, lines 1-5), the contact strips being arranged side by side and having a leaf spring shape (see e.g. Figs. 5A and 5B). This shape arrangement for the contact member and contact strips provides uniform pressure contact as well as current distribution along the contacted peripheral portion of the substrate to allow for uniform plating (see e.g. Paragraph 0015, line 4-Paragraph 0016, and Paragraphs 0035-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact member taught by Keigler ‘366 in view of Miyamoto to be comb-shaped and have leaf spring-shaped contact terminals as taught by Saito in order to perform uniform plating by providing uniform pressure and electrical contact to the peripheral portion of the substrate.
Regarding claim 15, Keigler ‘366 in view of Miyamoto and Saito teaches the main body of the frame body having a rectangular shape (see e.g. Keigler ‘366 Col. 7, lines 27-29), and the comb-shaped contact member being provided continuously or separately on each side of the main body (see e.g. Saito Figs. 5A and 10).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Miyamoto, as applied to claim 18 above, further in view of Mizohata.
Regarding claim 19, Keigler ‘366 in view of Miyamoto teaches all the elements of the invention of claim 6 as stated above. Keigler ‘366 in view of Miyamoto does not specifically teach the liquid being tap water, natural water, or pure water, and the pure water being deionized water, distilled water, purified water, or RO water. Keigler ‘366 in view of Miyamoto does however teach the liquid being a “clean” fluid that won’t contaminate the workpiece (see e.g. Keigler ‘366 Col. 19, lines 22-23).
Mizohata teaches a plating apparatus including a substrate holding mechanism (see e.g. Abstract), comprising a channel that introduces a “cathode cleaning liquid” to a sealed peripheral portion of the substrate (see e.g. Fig. 12, fluid traveling through channel 81d to cathode 83 sealed from plating liquid by sealing surface 80s; Col. 37, lines 50-65). This liquid can be deionized water so that any amount of plating liquid leaking through the seal would cause a drastic increase in conductivity that can be detected by a downstream conductivity meter (see e.g. Col. 49, lines 3-14), allowing prevention of continued process operation when the cathode is contaminated by the plating fluid (see e.g. Col. 49, lines 15-21). Keigler ‘366 teaches a desire to test the barrier of the fluid seal (see e.g. Keigler ‘366 Col. 10, lines 31-34) and also teaches a vent that serves as an outlet for the liquid introduced to the sealed portion (see e.g. Keigler ‘366 Col. 20, lines 40-43), and therefore could similarly place a conductivity meter to analyze liquid coming from this outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating apparatus taught by Keigler ‘366 in view of Miyamoto to use deionized water as the liquid introduced to the sealed space as taught by Mizohata as it meets the requirement of being a “clean” fluid desired by Keigler ‘366 and can allow for detection of any amount of leakage of the plating liquid by, for instance, a downstream conductivity meter.
Response to Arguments
Applicant’s arguments, see page 10, filed 03/15/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Keigler ‘366 in view of Keigler ‘899 and He, particularly regarding the contact member being fixed to the conductive member by bolts from the back panel side, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keigler ‘366, Keigler ‘899, Hanson and He.
Applicant’s arguments, see page 11, with respect to the rejection(s) of claim(s) 3 under 35 USC 103 over Keigler ‘366 in view of Harris, particularly regarding the contact member being fixed to the wire by bolts from the back panel side, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keigler ‘366 and Miyamoto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795